     Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 1 of 23 PageID #:6651




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


    JASON SMITH,

    Plaintiff,
                                                           Case No. 17-CV-08341
           v.
                                                           Judge Mary M. Rowland
    CHIEF JUDGE OF THE CIRCUIT
    COURT OF COOK COUNTY et al,

    Defendants.

                         MEMORANDUM OPINION & ORDER

          Plaintiff Jason Smith (“Smith”) brings this lawsuit against the Office of the

Chief Judge of the Circuit Court of Cook County (“OCJ”), and three of his supervisors

in the Juvenile Probation Department of that court: Director Avik Das (“Das”),

Director of Human Resources William Patterson (“Patterson”), and Deputy Chief

Dennis Alexander (“Alexander”). Smith alleges that the OCJ discriminated against

him on the basis of his race or color in violation of Title VII of the Civil Rights Act of

1964 (“Title VII”), and retaliated against him for exercising his protected rights.1 He

also asserts that Das, Patterson, and Alexander discriminated against him on the

basis of his race or color in violation of § 1981 and § 1983,2 and retaliated against



1The Court previously dismissed Smith’s claims that the OCJ discriminated against him on the basis
of sex and national origin and Smith’s claims filed against the OCJ pursuant to §§ 1981 and 1983.
(Dkt. 35, 3–6). The Court also dismissed Title VII claims against the three individual Defendants. Id.

2 Smith’s § 1981 claims against the individual defendants are construed to have been filed under
§ 1983. Campbell v. Forest Pres. Dist. of Cook Cty., Ill., 752 F.3d 665, 671 (7th Cir. 2014) (“§ 1983
remains the exclusive remedy for violations of § 1981 committed by state actors.”); McKinney v. Office
of Sheriff of Whitley Cty., No. 15-CV-00079, 2018 WL 2296750, at *2 (N.D. Ind. May 21, 2018)

                                                  1
    Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 2 of 23 PageID #:6652




him for exercising his protected rights. Defendants have filed two motions for

summary judgment. (Dkts. 128 & 132). For the reasons stated below, both of the

Defendants’ motions are granted.

                                          BACKGROUND

        The Court views the facts in the light most favorable to Smith, the non-moving

party, when reviewing these motions for summary judgment.3 See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Smith alleges he was

denied a compressed workweek, consisting of four ten-hour days and extending from

Monday through Thursday. Smith asserts this denial was based on his race because

he is black and a white colleague was granted a similar schedule. He also alleges that

this denial was an act of retaliation in response to Smith’s protests against past acts

of racial discrimination in the workplace.

        Smith worked for the Circuit Court of Cook County as a Juvenile Probation

Officer from 2003 through 2018 and was under the direct supervision of Benny Blair




(“government employees sued in their individual capacities are state actors for purposes of Section
1981, and such claims must be brought under Section 1983”).

3 Defendants argue that Smith has not complied with Local Rule 56.1 by filing more than 40
statements of fact, failing to support his facts with relevant evidence, failing to double-space his briefs,
and submitting briefs with inappropriate margins. (Dkt. 178, 2; Dkt. 186, 2). Courts construe pro se
pleadings liberally, see Ambrose v. Roeckeman, 749 F.3d 615, 618 (7th Cir. 2014), but a litigant's pro
se status does not excuse him from complying with the federal and local procedural rules. See Collins
v. Illinois, 554 F.3d 693, 697 (7th Cir. 2009). That said, application of Local Rule 56.1 is within the
Court’s discretion, see Cichon v. Exelon Generation Co., 401 F.3d 803, 809 (7th Cir. 2005). Smith’s
formatting errors are excused. Because the Court would have allowed Smith to file additional
statements of fact the facts in excess of 40 will be considered. However, where Smith failed to support
his denials with specific citations to relevant evidence in the record, the Court will deem the
Defendants’ facts admitted.


                                                     2
    Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 3 of 23 PageID #:6653




(“Blair”) from 2004 onwards.4 (Dkt. 153, 2). He was by all accounts a good employee,

receiving performance bonuses and positive reviews from his supervisors both before

and after he was denied his preferred schedule. (Dkt. 175, Ex. 2; Dkt. 169, ¶¶ 35–36).

While a full-time employee, Smith began working towards his master’s degree in

2007, completing it in 2009. (Dkt. 175, Ex. 2, 25). He also worked part-time as a police

officer with the Berwyn Police Department from 2006 onwards, usually on Friday and

Saturday nights. (Dkt. 175, Ex. 2, 63).

        Smith was an active member of his union, AFSCME, Local 3477. (Dkt. 169,

¶ 7). He served as a union steward from 2010 through 2012, as Vice President of his

local chapter from 2012 to 2014, and as President from 2014 until 2016. (Dkt. 169,

¶ 8). In his capacity as a union representative, Smith made frequent complaints about

racial discrimination in the workplace from about 2012 onwards. (Dkt. 175, Ex. 2,

106–07). This involved writing letters, requesting data from management, speaking

to management, filing grievances on behalf of other employees, bringing unfair labor

practice charges to the Illinois Labor Relations Board (“ILRB”), and helping other

employees file charges to the Illinois Department of Human Rights (“IDHR”) or the

Equal Employment Opportunity Commission (“EEOC”). (Dkt. 175, Ex. 2, 106–07,

116; Dkt. 25, Ex. L). He was also a potential witness in two federal discrimination

lawsuits which were initiated sometime in 2014. (Dkt. 175, Ex. 2, 109, 134). On July

15, 2016, Smith signed an affidavit in Montenegro v. Chief Judge Circuit Court of



4Factual information in this section will be cited using the docket number, followed by an exhibit
number and a page or paragraph number.


                                                3
  Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 4 of 23 PageID #:6654




Cook County, 14-CV-03416. (Dkt. 25, Ex. J). Smith also provided information to the

IDHR in support of Probation Officer Kaletha Seay’s charge of racial discrimination

(2014-CF-2907) sometime after October 14, 2014 and assisted many other employees

in preparing similar charges. (Dkt. 25, Ex. O). Some of the racially discriminatory

behavior that Smith reported was the use of a racial slur by Das (who was reading

aloud from a document at the time), racial disparities in staff discipline, and an

unwillingness to hire and promote African-American candidates. (Dkt. 25, Exs. M,

Q).

      As an employee in a unionized office, Smith’s employment conditions were the

subject of a collective bargaining agreement (“CBA”) which stated that “the regular

work day for a full time employee shall be eight (8) hours each day [and] run Monday

through Friday.” (Dkt. 153, 3). There were two shifts available to employees (8:30 AM

to 4:30 PM, or 9:00 AM to 5:00 PM) and Smith worked the earlier shift, although at

times he would also work in the evenings or on weekends in order to accommodate

the parents of the juvenile probationers he supervised. (Dkt. 153, 3).

      The 2012 CBA provided for “Flex Time” schedules as follows: “[r]equests by

employees for flextime schedules shall be granted where practicable to do so. The

scheduling of flextime shall be by mutual arrangement between the employee and

his/her supervisor.” (Dkt. 25, Ex. P). The 2016 CBA altered the Flex Time provisions,

requiring that an employee have a “mutual agreement” with his/her direct supervisor

and the approval of both the Deputy Chief and the Director of Juvenile Probation,

who would review schedule modifications with an eye towards the “operational needs



                                          4
    Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 5 of 23 PageID #:6655




and Department priorities.”5 (Dkt. 175, Ex. E, 2). Another schedule variation

described in the 2016 CBA, the Adjusted Work schedule, consisted of 40 hours of per

week, with “accrued time or zero time” contributing to that total. (Dkt. 175, Ex. E, 2).

The purpose of an Adjusted Work schedule should, according to the 2016 CBA, be

“medical, educational,” or reflect the “short term family needs” of the employee. Id.

The 2016 CBA also allowed for a Part-Time schedule of 20 hours per week,

accompanied by a commensurate decrease in pay, conditioned upon the approval of

an employee’s supervisor, the Deputy Chief, and the Director, and in accordance with

“operational needs and Department priorities.” (Dkt. 175, Ex. E, 3). Separate from

the alternative schedules in the 2016 CBA, the department also had a policy of

granting an hour and a half of “educational credit” to employees who were pursuing

their education. (Dkt. 175, Ex. 2, 178–80).

        As a union representative, Smith was privy to certain information about the

schedules of other employees. He was aware that in 2014 a white female colleague

was permitted to work four days a week while she attended a social work master’s

program. (Dkt. 130, Ex. G, 12). She requested this accommodation (described as an



5 It is not clear from the record whether the 2012 CBA or the 2016 CBA was in effect on July 27, 2016,
when Smith requested a compressed schedule. (Dkt. 175, Ex. 2, 227). Smith argues it was the 2012
CBA. (Dkt. 175, Ex. 2, 222; Dkt. 155, Ex. 4). Unlike the 2016 CBA, the 2012 CBA only required
approval from an employee’s direct supervisor, not from the Deputy Chief and the Director. (Dkt. 175,
Ex. 2, 230; Dkt. 25, Ex. P). The differences between the 2012 CBA and the 2016 CBA have no impact
on the viability of Smith’s claims. While an employer’s failure to follow its own policies may have
bearing on whether an employer’s stated reasons for its actions were pretextual “the fact that
Defendant did not follow its policy is not by itself evidence of any improper motive.” See Moore v. CN
Transportation Ltd., No. 17-CV-6188, 2021 WL 111489, at n.13 (N.D. Ill. Jan. 12, 2021); see also
Milligan-Grimstad v. Stanley, 877 F.3d 705, 710 (7th Cir. 2017) (“So long as [Plaintiff's] sex did not
influence [the] decision to fire her, that decision—even if made by misapplying firm policy—would not
violate Title VII.”). Even if the Defendants were violating the CBA, there is no evidence they were
doing so in a discriminatory fashion.

                                                  5
    Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 6 of 23 PageID #:6656




Adjusted Work Schedule rather than a Flex Time schedule) on September 30, 2014.

(Dkt. 175, Ex. 2, 193). She requested to work 11, 8.5, 8.5, 10.5 hours for four days,

and to apply a 1.5-hour educational credit on the fifth day. (Dkt. 141, Ex. 2, 193–94).

She only needed the adjusted schedule for eleven weeks, or the length of one school

semester. Id. She reported to a different direct supervisor than Smith when she made

this request. (Dkt. 169, ¶ 44). Her request was reviewed by a prior Deputy Chief

named Irv Ashford, not by Deputy Chief Alexander (who reviewed Smith’s request).6

(Dkt. 175, Ex. 2, 203; Dkt. 169, ¶ 44).

        In the spring of 2016 Smith wanted to study for the LSAT because he intended

to apply to law school. He also wanted to take a Spanish class so as to better serve

the Spanish-speaking juveniles he supervised and become eligible for a small pay

increase as a bilingual employee. (Dkt. 153, 7; Dkt. 175, Ex. 2, 75). In June of 2016,

he requested to work four ten-hour days (8:30 AM to 6:30 PM) a week (Monday

through Thursday) to allow him to study or take classes on Fridays. (Dkt. 153, 6). His

immediate supervisor, Benny Blair, verbally approved this request. (Dkt. 175, Ex. 2,

75). Smith next asked Deputy Chief Alexander to approve this compressed schedule,

but Alexander believed that he did not have the authority to do so. (Dkt. 169, ¶¶ 26–

27). Alexander asked Smith to submit an Adjusted Work Schedule request to Human

Resources. (Dkt. 175, Ex. 2, 83–87; Dkt. 169, ¶ 28)). Smith filled out that form on or




6 In contrast, another white employee was denied a four-day schedule in June of 2016 when her
supervisors determined that the “volume of intake and extensive witness [sic] requires all staff to work
a full time schedule, [and] [t]he needs of our operation and nature of our work does not support this
alternative schedule.” (Dkt. 169, 59–60).


                                                   6
     Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 7 of 23 PageID #:6657




about June 27, 2016. (Dkt. 175, Ex. 2, 100). He did not initially include his reasons

for wanting a compressed schedule on the form, but testified that he provided those

reasons to Patterson upon request. (Dkt. 169, ¶ 23). Smith asked that he be granted

his preferred schedule “for as long as is mutually agreeable between the supervisor

and the employee.” (Dkt. 169, ¶ 22).

          On July 8, 2016, Director Das informed Deputy Chief Alexander that

Alexander did in fact have the authority to approve or deny Smith’s request. Deputy

Chief Alexander sent Smith a letter on July 14, 2016, denying his request for a

compressed schedule.7 (Dkt. 175, Ex. 2, 269; Dkt. 25, Ex. G). In that letter Alexander

advised Smith that “[i]t is the expectation that our division operates five days a week.

Adjusted schedule request [sic] are currently being considered for variations of

adjusted daily schedules. As a result of the expectation of a five day work week by the

minors we serve, the judiciary and fellow colleagues, the Chicago West Division

operates Monday through Friday; therefore I am denying your request. If you choose

to continue to pursue a four-day work week schedule, you may resubmit your request

for consideration of a reduced schedule or part-time employment.” (Dkt. 25, Ex. G;

Dkt. 175, Ex. 2, 266). Smith did not request a reduced or part-time schedule, which

he understood to mean less than a 40-hour work week, accompanied by a

corresponding salary reduction. (Dkt. 175, Ex. 2, 175).

          Smith filed a grievance requesting a compressed workweek in the form of a

Flex Time (rather than Adjusted) Schedule, which he believed he was owed under the



7   Alexander is also a black man. (Dkt. 169, ¶ 26).

                                                       7
  Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 8 of 23 PageID #:6658




2012 CBA. (Dkt. 175, Ex. 2, 208–11). His grievance indicated that the only forms

being made available to employees were tailored to Adjusted, rather than Flex Time,

schedules. (Dkt. 175, Ex. 2, 97–98). According to Smith, his grievance was denied

because he had not provided enough information about why he wanted his schedule

changed. (Dkt. 175, Ex. 2, 11). In the written grievance denial that was sent to Smith

on November 2, 2016, Counsel to the OCJ, Kate Galbraith (“Galbraith”) wrote that

Smith’s managers had not violated the CBA by denying him his desired schedule.

(Dkt. 25, Ex. H). She cited various reasons, including (1) “establishing work schedules

is a management right” not merely a direct supervisor’s prerogative, (2) Smith’s

failure to “offer any reason for his flextime request,” (3) the “operational feasib[ility]”

of such a schedule given that court is in session Monday through Friday, and (4) the

belief that “no officers have received approval to work a compressed 40-hour

workweek.” (Dkt. 25, Ex. H, 1–2). After Smith had appealed his grievance through

every level of management, his union declined to bring it to arbitration. (Dkt. 25, 2).

Smith unilaterally filed a charge with the ILRB, alleging that by denying Smith the

compressed schedule he and his immediate supervisor had agreed upon, upper

management was violating the CBA. (Dkt. 175, Ex. 2, 274). When the ILRB dismissed

that charge, Smith elected not to pursue it further in court. (Dkt. 175, Ex. 2, 289).

      On July 21, 2016, Smith filed a charge with the IDHR alleging retaliation.

(Dkt. 25, Ex. A). On October 5, 2016, he mailed an addendum to the IDHR, naming

additional defendants (Das and Alexander) and alleging discrimination on the basis

of his race and color. (Dkt. 25, Ex. B). This letter was received by the IDHR on October



                                            8
    Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 9 of 23 PageID #:6659




11, 2016, and the charge was finalized on November 9, 2016. (Dkt. 25, Ex. B). After

participating in an IDHR factfinding conference in March of 2017, (Dkt. 25, Ex. C),

Smith’s charge was withdrawn on March 24, 2017 so that he could be issued a Right

to Sue letter. (Dkt. 25, Ex. A). Smith filed this lawsuit on November 17, 2017. On

February 15, 2018, he quit his job as a Juvenile Probation Officer.8 (Dkt. 175, Ex. 2,

37).

                                      LEGAL STANDARD

        Summary judgment should be granted if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine dispute as to any material fact exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment

has the burden of establishing that there is no genuine dispute as to any material

fact. See Celotex, 477 U.S. at 323 (1986). After a “properly supported motion for

summary judgment is made, the adverse party must set forth specific facts showing

that there is a genuine issue for trial.” Anderson, 477 U.S. at 250 (quotation omitted).

“It is not the duty of the Court to scour the record in search of evidence to defeat a

motion for summary judgment; rather, the nonmoving party bears the responsibility




8Smith alleges that after he left the Juvenile Probation Department to accept a job with the City of
Chicago, his former supervisors contacted the City and caused his termination. (Dkt. 172, 32; Dkt.
155, Ex. 69, 12). He did not raise these allegations in his IDHR charges, which predated the alleged
retaliatory conduct. Smith agreed in his deposition that these allegations were not relevant to the case
at bar. (Dkt. 175, Ex. 2, 176–77). Any claims based on this potentially retaliatory conduct are waived.

                                                   9
 Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 10 of 23 PageID #:6660




of identifying the evidence on which he relies.” Harney v. Speedway SuperAmerica,

LLC, 526 F.3d 1099, 1104 (7th Cir. 2008). Construing the evidence and facts

supported by the record in favor of the non-moving party, the Court gives the non-

moving party “the benefit of reasonable inferences from the evidence, but not

speculative inferences in [their] favor.” White v. City of Chi., 829 F.3d 837, 841 (7th

Cir. 2016) (citations omitted).

                                      ANALYSIS

I. Preliminary Matters

      Before addressing the merits of Smith’s case, the OCJ argues that Smith did

not file his suit within ninety days of his receiving his right to sue letter, and that he

failed to exhaust his administrative remedies as required by Title VII.

      A. Untimely Claims

      The OCJ argues that Smith’s claims “are untimely as he failed to file suit

within requisite ninety (90) day time period.” (Dkt. 39, 4). Plaintiff’s Right to Sue

letter was first issued on July 17, 2017 and sent to Smith via certified mail but was

returned to sender as “unclaimed.” (Dkt. 1, 9). A second letter was sent via certified

mail on October 19, 2017, and this letter was claimed. (Dkt. 169, ¶ 68). Smith filed

his law suit on November 17, 2017, four months after the first letter was sent, but

only one month after the second letter was sent. The question facing the Court is

whether the first letter started Smith’s ninety-day clock, since “[t]he time limit is not

flexible, even for pro se litigants, and a one-day delay is fatal.” Davis v. Browner, 113

F. Supp. 2d 1223, 1225 (N.D. Ill. 2000)



                                           10
 Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 11 of 23 PageID #:6661




      The ninety-day period begins to run from the time a plaintiff receives actual

notice, unless the plaintiff is at fault. See St. Louis v. Alverno Coll, 744 F.2d 1314,

1316–17 (7th Cir. 1984) (affirming dismissal of the plaintiff’s complaint because he

failed to inform the EEOC of a change in address and did not receive his Right to Sue

letter). When “a right-to-sue letter is sent by certified mail, and the plaintiff fails to

pick up the letter before the Post Office returns it to the EEOC, the actual notice rule

does not apply unless the plaintiff produces facts explaining why he did not timely

retrieve the letter.” Jones v. Motorola, Inc., No. 00-CV-6439, 2001 WL 864273, at *5

(N.D. Ill. July 30, 2001).

      Smith states that he “never received any notices of certified mail in July of

2017 to notify that there was mail at the post office [. . .] There were no notices left at

his address to notify him of ‘unclaimed mail.’” (Dkt. 150, 10). When Smith inquired

about the status of his letter by email on October 12, 2017 (within the ninety-day

window), he was advised in a reply email that the letter had not yet been sent because

an administrator was “waiting on EEOC to email me your paperwork.” (Dkt. 155, Ex.

40, 1). Given these facts, Smith was not at fault for failing to retrieve his first letter,

and he timely filed his claim.

      B. Exhaustion of Administrative Remedies

      The OCJ next argues that summary judgment should be granted because

Smith failed to exhaust his administrative remedies. Smith’s IHRC charge only

alleged “retaliation,” not discrimination. (Dkt. 169, 64–66). However, in a subsequent

letter to the IHRC dated October 4, 2016 and marked received on October 11, 2016,



                                            11
    Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 12 of 23 PageID #:6662




Smith wrote that he was “submitting the following corrections to the form that was

sent regarding my complaint.” (Dkt. 155, Ex. 78). Those corrections included the

addition of the allegation that “I was discriminated [sic] based on my race, color.” Id.

The finalized charge however, which Smith signed in November, did not mention

discrimination.

        Courts may determine that a plaintiff exhausted his administrative remedies

with respect to an allegation contained in a complaint that was not raised in the

EEOC charge if it describes the same conduct and implicates the same individuals as

the charge. See Huri v. Office of the Chief Judge of the Circuit Court of Cook County,

804 F.3d 826, 832 (7th Cir. 2015). The Court concludes that Smith’s charges of

retaliation and discrimination concern the same course of conduct (the denial of a

compressed schedule) and the same individuals (the named Defendants). The

discrimination allegations were also “like or reasonably related” to the retaliation

claim and could reasonably have been expected to grow out of an investigation of the

allegations in the charge. See Sitar v. Indiana Dep’t of Transp., 344 F.3d 720, 726

(7th Cir. 2003); Cheek v. Western and Southern Life Ins. Co., 31 F.3d 497, 500 (7th

Cir. 1994). Therefore, Smith has exhausted his administrative remedies with respect

to the discrimination claim as well as the retaliation claim.9



9The OCJ cites Fantozzi v. Winston & Strawn LLP, No. 11-CV-392, 2011 WL 3704930, at *4 (N.D. Ill.
Aug. 17, 2011), where a pro se plaintiff’s intake questionnaire referencing harassment and retaliation
was not permitted to be used to supersede the plaintiff’s charge alleging only race discrimination. The
Fantozzi court was persuaded because nothing suggested the defendant was made aware of the
allegations outside the discrimination allegations contained in the charge. In contrast, in this case,
during the course of the IHRC’s investigation into retaliation, the Defendants were made aware of
Smith’s discrimination allegations. See Rush v. McDonald’s Corp., 966 F.2d 1104, 1110–11 (7th Cir.
1992) (plaintiff’s handwritten “EEOC Affidavit” submitted the same day as her EEOC charge was

                                                  12
 Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 13 of 23 PageID #:6663




II. Discrimination Claims

       Smith claims discrimination based on race and color against the three

individual Defendants and the OCJ pursuant to § 1983 and Title VII, respectively.

The Seventh Circuit uses the same standard to evaluate claims of discrimination

under both statutes. See Purtue v. Wisconsin Dep’t of Corr., 963 F.3d 598, 601 (7th

Cir. 2020). Therefore, the Court will consider these claims together.

       One familiar framework for analyzing discrimination claims is derived from

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Smith argues that “strict

application of the McDonnell Douglas burden shifting analysis is not warranted here”

because of the “direct evidence of discrimination emanating from the decision makers

at the root of the majority of challenged discriminatory acts, namely the OCJ and the

individual defendants.” (Dkt. 172, 4). Because it is not clear whether Smith is arguing

for some modified application of the McDonnell Douglas framework or intends to

argue based on the totality of the evidence pursuant to Ortiz v. Werner Enters., Inc.,

834 F.3d 760, 765 (7th Cir. 2016), the Court will analyze the evidence both ways. See

Purtue, 963 F.3d at 602 (“plaintiff need not rely on the McDonnell Douglas method to

carry that burden; she may well have other ‘direct or circumstantial evidence that

supports an inference of intentional discrimination.’ [. . .] For example, plaintiffs

commonly point to ‘ambiguous or suggestive comments or conduct; better treatment

of people similarly situated but for the protected characteristic; and dishonest

employer justifications for disparate treatment.’”).


incorporated into the charge); Box v. A & P Tea Co., 772 F.2d 1372, 1375 (7th Cir. 1985) (handwritten
additions to typed charge allowed).

                                                 13
 Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 14 of 23 PageID #:6664




      A. McDonnell Douglas Analysis

      Under the McDonnell Douglas framework, Smith must first establish that (1)

he is a member of a protected class; (2) his performance met his employer’s legitimate

expectations; (3) despite this performance, he was subjected to an adverse

employment action; and (4) his employer treated similarly situated employees outside

of the protected class more favorably. See Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708,

719 (7th Cir. 2018). If Smith can establish these four elements, the burden shifts to

his employer to “articulate a legitimate, non-discriminatory reason for the adverse

employment action.” South v. Ill. Envtl. Prot. Agency, 495 F.3d 747, 751 (7th Cir.

2007). At that point Smith may rebut the Defendants’ purportedly legitimate purpose

with evidence of pretext. See Eaton v. Indiana Dep’t of Corr., 657 F.3d 551, 554 (7th

Cir. 2011).

      Defendants do not contest that Smith is a member of a protected class (black

or African-American), and that his performance met his employers’ legitimate

expectations. Therefore, the Court will move directly to the third prong of the

McDonnell Douglas analysis: whether Smith experienced an adverse employment

action.

      1. Adverse Employment Actions

      The Seventh Circuit has explained that “[w]hile adverse employment actions

extend beyond readily quantifiable losses, not everything that makes an employee

unhappy is an actionable adverse action.” O’Neal v. City of Chicago, 392 F.3d 909,

911 (7th Cir. 2004) (citations omitted). An adverse employment action is typically “a



                                         14
 Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 15 of 23 PageID #:6665




significant change in employment status, such as hiring, firing, failing to promote,

reassignment with significantly different responsibility, or a decision causing a

significant change in benefits.” Lewis v. City of Chi., 496 F.3d 645, 653 (7th Cir. 2007).

In other words, an adverse employment action must “materially alter the terms or

conditions of employment,” Porter v. City of Chi., 700 F.3d 944, 954 (7th Cir. 2012).

The denial of Smith’s request for a compressed schedule did not materially alter the

terms or conditions of his employment. He continued to work the same shifts that he

had been working for thirteen years. He also received the same salary and benefits

including a subsequent performance bonus. (Dkt. 169, ¶¶ 35–37).

       In general, the denial of a requested schedule change does not constitute an

adverse employment action. See Rabinovitz v. Pena, 89 F.3d 482, 488–90 (7th Cir.

1996) (defendant’s refusal to allow the plaintiff to alter his schedule was not an

adverse employment action); Sarver v. Staples the Office Superstore East, Inc., No.

12-CV-374-JMS-MJD, 2014 WL 1571221, at *7 (S.D. Ind. 2014) (“denial of [the

employee’s] flex time request was not an adverse employment action”); Marcus v.

West, No. 99-CV-0261, 2002 WL 1263999, at *6, n.4 (N.D. Ill. June 3, 2002) (refusal

to allow an employee to adjust her work schedule to attend night school was assumed

not to be an adverse employment action); Mingo v. Roadway Express, Inc., 135 F.

Supp. 2d 884, 901 (N.D. Ill. 2001) (denial of a request to work seven days and take off

seven days rather than working five days and taking off two days was not an adverse

action as it did not affect plaintiff’s “salary, title, rank, or benefits, nor would it have

affected her responsibilities or the hours”). See also Chaib v. Indiana, 744 F.3d 974,



                                            15
     Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 16 of 23 PageID #:6666




984 (7th Cir. 2014) (no adverse employment action when a correctional officer was

denied a transfer to a lower security prison and saying that “just because Chaib

subjectively considered a transfer to have been a more ideal fit or personally

advantageous does not render its rejection adverse”). Smith has not shown that he

suffered an adverse employment action.10

         Smith argues he suffered an adverse employment action because by learning

Spanish he could have qualified for a small pay raise. (Dkt. 151, 8). He compares his

circumstances to cases where courts have found that a failure to train amounted to

an adverse employment action. (Dkt. 151, 21–22, 26). See also Bryson v. Chicago State

Univ., 96 F.3d 912, 917 (7th Cir. 1996) (when the Plaintiff was stripped of certain

committee appointments and titles, the Seventh Circuit held that ‘[d]epriving

someone of the building blocks for [. . .] a promotion, if that is what a trier of fact

thinks [the employer] did, is just as serious as depriving her of the job itself.”); see

also Malozienc v. Pac. Rail Servs., 606 F. Supp. 2d 837, 864 (N.D. Ill. 2009) (“To be

an actionable adverse employment action, a plaintiff alleging failure to train must

offer evidence sufficient to demonstrate that preclusion from training resulted in a

tangible, negative impact on the plaintiff's employment.”). Such seemingly trivial

denials may be actionable if they “impacted the plaintiffs’ [. . .] opportunities for

future advancement.” Nichols v. S. Illinois Univ. Edwardsville, 510 F.3d 772, 781


10Smith also argues, unpersuasively, that he was “constructively discharged” when he was denied his
preferred schedule. To establish a claim for “constructive discharge, ‘a plaintiff needs to show that his
working conditions were so intolerable that a reasonable person would have been compelled to resign.’”
Gilhooly v. UBS Sec., LLC, 772 F. Supp. 2d 914, 917–18 (N.D. Ill. 2011) (quoting Rabinovitz v. Pena,
89 F.3d 482, 489 (7th Cir. 1996)). Being forced to continue to work five days a week does not approach
that standard.


                                                   16
 Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 17 of 23 PageID #:6667




(7th Cir. 2007). This argument falls short of demonstrating that the denial of Smith’s

preferred schedule was an adverse employment action. First, the “failure to train”

cases like Nichols generally involve an outright denial of necessary training by the

employer itself. Here, Smith’s employer did not deny him training to which all

employees are entitled as a matter of course. In addition, this was not a case in which

Smith’s employers deprived him of “building blocks for a promotion” like in Bryson.

He had not enrolled in any classes when he made the request for a compressed

schedule, nor did he share information about any particular classes with the

Defendants when he first made his request. Finally, Smith completed a master’s

degree while working a Monday through Friday schedule. He also worked as a police

officer in another jurisdiction on the weekends. It strains credulity to call the denial

of Smith’s preferred schedule a denial of the opportunity for future advancement. So,

while denial of education or training can constitute an adverse employment action,

this is not one of those cases. The Court finds that Smith was not subjected to an

adverse employment action when he was denied his preferred schedule.

      2. Similarly Situated Employees

      Because Smith has failed to establish an adverse employment action, the third

element of his prima facie case under the McDonnell Douglas framework, the Court

need not reach the question of whether he demonstrated that similarly situated

employees were treated more favorably.




                                          17
     Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 18 of 23 PageID #:6668




         B. Ortiz Analysis

         The Court now assesses all the evidence to determine whether a “reasonable

factfinder could conclude that racial discrimination caused an adverse employment

action.” Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016). Smith’s

claim ultimately fails to satisfy this analysis for the same reason it failed to satisfy

the McDonnel Douglas analysis: he did not suffer an adverse employment action.

Setting aside this shortcoming, Smith has not presented enough evidence for a

reasonable factfinder to determine that racial discrimination was the reason he was

denied a compressed schedule. In 2016 no other employee in the department was

working the schedule Smith requested. At one point, two years prior, a white female

co-worker had been granted a similar schedule, but under very different

circumstances. She was already enrolled in a degree-conferring program, whereas

Smith was only contemplating studying for the LSAT and taking a Spanish class. She

requested her compressed schedule for a finite period of time, eleven weeks. Smith

requested his compressed schedule for an indefinite period of time. The white co-

worker and Smith had different supervisors, and they made their requests two years

apart. While the operational needs of the department at the time of that colleague’s

request in 2014 seemingly made a compressed schedule feasible, that does not mean

it would have been feasible to grant Smith a similar schedule in 2016. No reasonable

jury could conclude, based on this evidence, that the denial of Smith’s preferred

schedule was caused by racial discrimination.11


 In addition, a white employee was denied a compressed four-day schedule the same month as
11

Smith, in June of 2016, when her supervisors determined that “after thorough assessment of the

                                                18
  Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 19 of 23 PageID #:6669




III. Retaliation Claims

        The Court next considers Smith’s retaliation claims against the individual

Defendants and the OCJ. To make out a retaliation claim against the OCJ under Title

VII, Smith must “present evidence of (1) a statutorily protected activity; (2) a

materially adverse action taken by the employer; and (3) a causal connection between

the two.” Volling v. Kurtz Paramedic Servs., Inc., 840 F.3d 378, 383 (7th Cir. 2016).

The Seventh Circuit has held that “retaliation also is a cognizable claim under

§ 1981,” and Smith asserts his retaliation claim against the individual Defendants

pursuant to this statute. Bagwe v. Sedgwick Claims Mgmt. Servs., Inc., 811 F.3d 866,

887 (7th Cir. 2016); see also Humphries v. CBOCS W., Inc., 474 F.3d 387, 401–02 (7th

Cir. 2007), aff'd, 553 U.S. 442 (2008) (“Congress noted ‘that the remedies available to

the individual under Title VII are co-extensive with the indiv[i]dual’s right to sue

under the provisions of the Civil Rights Act of 1866, 42 U.S.C. § 1981, and that the

two procedures augment each other and are not mutually exclusive.”); Edmond v.

City of Chicago, No. 17-CV-04858, 2018 WL 5994929, at *8 (N.D. Ill. Nov. 15, 2018)

(noting that § 1981 permits retaliation suits and commenting that “[a]s an

employment discrimination claim under § 1981 against City employees in their

individual capacities, [the retaliation count] straddles the line between §§ 1981 and

1983.”). The elements of a § 1981 retaliation claim are the same as those of a Title




operational needs of the Division” the “volume of intake and extensive witness [sic] requires all staff
to work a full time schedule, [and] [t]he needs of our operation and nature of our work does not
support this alternative schedule.” (Dkt. 169, 59–60).

                                                  19
 Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 20 of 23 PageID #:6670




VII retaliation claim. See Humphries, 474 F.3d at 403. Because these two analyses

are identical, the Court considers them together.

       The OCJ concedes that Smith engaged in statutorily protected behavior, but

disputes whether Smith suffered a materially adverse action and whether he has

presented evidence of causality. (Dkt. 139, 12). The individual Defendants make

similar arguments. (Dkt. 129, 10–12).

       A. Materially Adverse Action

       At the outset, we must distinguish between an “adverse employment action,”

in the discrimination context and a “materially adverse action” in a retaliation claim.

See Aviles v. Cornell Forge Co., 183 F.3d 598, 605–06 (7th Cir.1999) (“We do not mean

to suggest [. . .] that retaliation, to be actionable under Title VII (or other statutes),

has to involve an adverse employment action. It does not.”); see also Herrnreiter v.

Chicago Hous. Auth., 315 F.3d 742, 745–46 (7th Cir. 2002) (“it is obvious that effective

retaliation against employment discrimination need not take the form of a job

action”).

       An adverse employment action must “materially alter the terms or conditions

of employment,” Porter v. City of Chi., 700 F.3d 944, 954 (7th Cir. 2012), and is usually

of the same magnitude as “hiring, firing, failing to promote, reassignment with

significantly different responsibility, or a decision causing a significant change in

benefits.” Lewis v. City of Chi., 496 F.3d 645, 653 (7th Cir. 2007). A materially adverse

action, by contrast, is defined by the Supreme Court as an action that “a reasonable

employee would have found [. . .] materially adverse, which in this context means it



                                           20
 Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 21 of 23 PageID #:6671




well might have dissuaded a reasonable worker from making or supporting a charge

of discrimination.” Burlington Northern & Santa Fe Railway Co. v. White, 548 U.S.

53, 68, (2006) (internal quotations omitted).

      Although the burden is lower for Smith in the retaliation context, he again fails

to meet it. The denial of Smith’s preferred schedule did not create an “injury or harm.”

Rather, it failed to produce a perk. Therefore, Smith suffered no “quantitative or

qualitative change in the terms or conditions of employment.” Johnson v. Cambridge

Indus., Inc., 325 F.3d 892, 902 (7th Cir. 2003) (affirming summary judgment on a

retaliation claim because the denial of a benefit “and the enforcement of a pre-existing

rule” is not a materially adverse action). Generally, the denial of a preferred schedule

does not constitute a materially adverse action. See, for example, Clemmer v. Office

of Chief Judge of Circuit Court of Cook Cty. & State of Illinois, No. 06-CV-3361, 2008

WL 5100859, at *7 (N.D. Ill. Dec. 2, 2008) (“[T]he alleged acts of retaliation regarding

[Plaintiff’s] schedule were not significant enough to deter a reasonable employee from

filing a discrimination charge” [including] “not giving her the schedule she

preferred,”).

      B. Causal Connection

      Having determined that Smith did not suffer a materially adverse action, the

Court need not reach the issue of whether he has demonstrated a causal connection

between his protected activities and the Defendants’ allegedly retaliatory denial of

his preferred schedule.




                                          21
     Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 22 of 23 PageID #:6672




IV. Legitimate Reason for Denial of Preferred Schedule

         Smith has not made out the elements of discrimination or retaliation viewing

the evidence as a whole. Therefore, the Defendants do not have the burden to provide

a legitimate, non-discriminatory and non-retaliatory reason for their conduct.12 That

said, because they have provided such a reason in the alternative, the Court considers

it. Namely, Defendants argue that because the juvenile justice system operated

Monday through Friday, the operational needs of the Juvenile Probation Department

required that Juvenile Probation Officers be available Monday through Friday. This

is a valid reason, and Smith’s employers have consistently asserted it, first in the

denial letter issued by Alexander, (Dkt. 25, Ex. G; Dkt. 175, Ex. 2, 266), next in the

grievance denial issued by Galbraith, (Dkt. 25, Ex. H), and finally in multiple

pleadings and briefs. If he had made out a prima facie case of discrimination or

retaliation, Smith would therefore need to demonstrate that this reason was

pretextual, by showing either that this reason was “not credible,” “had no basis in

fact, [was] insufficient to motivate [the denial of his preferred schedule], or did not

actually motivate [that denial].” Widmar v. Sun Chemical Corp., 772 F.3d 457, 465

(7th Cir. 2014) (citation omitted).

         Smith has not brought forward any evidence that would allow a jury to

conclude that this justification was pretextual. The CBA makes it clear that

employees are expected to work Monday through Friday, eight hours a day, during

normal working hours. This schedule is subject to limited exceptions. Smith claims


12For this reason, the Court need not reach the issue of qualified immunity, which was raised by the
individual Defendants.

                                                 22
 Case: 1:17-cv-08341 Document #: 189 Filed: 02/26/21 Page 23 of 23 PageID #:6673




that his immediate supervisor’s verbal approval of a compressed schedule

demonstrates that it was operationally feasible, but it is not surprising that upper

management might, with the benefit of a bird’s eye view of the department, feel

otherwise. And although operational constraints did not bar Smith’s white co-worker

from working a compressed schedule for eleven weeks in 2014, by 2016 the needs of

the department had changed. In fact, the Defendants argue (and Smith does not

contest) that another white, female employee’s request for a reduced schedule was

denied in June of 2016 because “after thorough assessment of the operational needs

of the Division” and the “volume of intake and extensive witness [sic] requires all staff

to work a full time schedule” and “[t]he needs of our operation and nature of our work

does not support this alternative schedule.” (Dkt. 169, ¶¶ 59–60).

                                   CONCLUSION

      For the foregoing reasons, Defendants’ motions for summary judgment (Dkts.

128 & 132) are granted. The Clerk is directed to enter judgment in Defendants’ favor

and against Plaintiff and terminate the case.


                                                E N T E R:


 Dated: February 26, 2021

                                                MARY M. ROWLAND
                                                United States District Judge




                                           23
